  Case: 4:16-cr-00466-JAR Doc. #: 1022 Filed: 04/18/19 Page: 1 of 5 PageID #: 12165



      RECE\VED
             FOR
                       UNITED STATES DISTRICT COURT
                       THE EASTERN DISTRICT OF MISSOURI
       APR 18 20\9           EASTERN DIVISION
                               IN ST. LOUIS

       BYMA\L
UNITED STATES OF AMERICA,                                       PLAINTIFF,
                                                                    Respondent,


vs.



RUSSELL HIBBERT,                                                DEFENDANT,
                                                                    Movant.


RUSSELL HIBBERT'S REPLY TO THE GOVERNMENT'S RESPONSE IN OPPOSITION
  TO HIS MOTION TO FULLY OFFSET HIS RESTITUTION BALANCE WITH THE
   LIQUIDATED FORFEITED ASSETS, THE FORFEITED CURRENCY, AND THE
                      RESTITUTION PAYMENTS

       Russell Hibbert submits the following reply to the Government's

Response in Opposition .to his Motion to fully offset his restitution

balance with the liquidated forfeited assets that are turned over

to the victims,      the forfeited currency that is given to the victims,

and all restitution payments made to the victims. In support of

this reply,    Hibbert states the following:

         I. THE GOVERNMENT'S RESTITUTION PAYMENT SYSTEM
             CONTRAVENES THIS COURT'S RESTITUTION ORDER

       According to the Government, its restitution payment system

is "consistent with the ... Judgments and Orders of this Court."

(Response, Doc. U 1019)(Page ID U 12160). This,            howe~er,   is

incorrect. As the Government admits,          for example, Defendant Anthony

Swiantek made a $1,000,000        restitution payment prioi to ·the entry

of the restitution order in this case.          (Id.)(Page ID    U 12156).
Addittonally, Defendant Michael McNeil made a $20,000              re~titution

payment before the entry of the restitution order. (See Docket

                                       1
 Case: 4:16-cr-00466-JAR Doc. #: 1022 Filed: 04/18/19 Page: 2 of 5 PageID #: 12166



En try dated March l,   2018). ·In fact,: according to the record,

$1,033,632.00 in restitution was paid before this Court issued

its Restitution Order in this case.        (See Exhibit # 1, attached to

Hibbert's original Motion to Offset). Yet, only a fraction of

these payments were used to offset Hibbert's $1,846,167.95

restitution balance. Thus, contrary to the Government's assertion,

the payment system in this case contravenes this Court's Restitution

Judgment which states that Hibbert must "receive credit for all

payments previously made toward any criminal monetary penalties

imposed." (Judgment, Doc.      # 814)(Page ID    H 9629);   See United States

v. Loglia, 2014 U.S. Dist. LEXIS 30611. (D. Nev. March 10, 2014).

(The "shall receive credit for all payments previously made toward

any criminal monetary penalties imposed" passage, affirms that

Defendant Loglia's entire $83,000 restitution payment must fully

offset his codefendant's joint and several restitution balance.)

This Court should,    therefore, offset Hibbert's restitution balance

with .all of the restitution payments that were made on, and before,

the date that this Court entered its restitution order.

       II. THE GOVERNMENTtS INTERPRETATION OF THE RECORD CONTRADICTS
           HIBBKRT. AlfD HIS· ATTORNEY'S. REASONABLE UNDERSTANDING- OF TH-E
              WRITTEN P"LEA AGREEMENT· THAT 11IBBERT SIGNED

       According to the Government, Hibbert agreed that "there

[would] necessarily be instances" when his codefendants' restitution

payments would fail to offset his ~e~titution obligation.              (Response,

Doc.   # 1019)(Page ID # 12158). But this is not true. In his

written plea agreement, Hibbert agreed that the restitution amount

would be based on the parties' agreement, and that he would provide


                                      2
 Case: 4:16-cr-00466-JAR Doc. #: 1022 Filed: 04/18/19 Page: 3 of 5 PageID #: 12167


"full restitution to all victims of all charges in the indictment."

(Plea, Doc. # 405 p. 13). Conspicuously absent from this agreement,

however, is a provision which demonstrates that Hibbert knew there

would be instances when he would not receive an offset credit

when his codefendants made restitution payments. In fact,

Hibbert's attorney, Albert S. Watkins, informed Hibbert that the

total restitution prepayment amount of $1,033,632.00 had offset

his restitution obligation.       (See Exhibit # 1, attached to Hibbert's

original Motion to Offset). The Government's conduct, therefore,

constitutes a breach of the written plea agreement; in light

of   thi~,   its position should be rejected. See e.g., United States

v. Pizzolato, 655 F.3d 403, 409 (Sth Cir. 2011)(Government conduct

that is inconsistent with a defendant's reasonable understanding

of a written plea agreement constitutes a breach).

         Moreover,   the written plea agreement "constitutes the

entire agreement between [Hibbert] and the [G]overnment, and no

other promises or inducements" were made directly or indirectly

by any agent of the Government. (Plea, Doc. # 405 p. 15). Furthermore,

the written plea agreement does not reference the supplemental

documents, filed after Hibbert signed the written plea agreement,

that the Government mentioned in its Response.            (Id. pp. 1-17).

As a result, these documents cannot be used to support the

Government's position. Because the plea agreement's language is

clear, this Court should reject the Government's request. See e.g.,

Margalli-Olivera v. INS, 43 F.3d 345, 351 (8th Cir. 1994)(When

ascertaining the intent of the written-plea-agreement parties,



                                      3
     Case: 4:16-cr-00466-JAR Doc. #: 1022 Filed: 04/18/19 Page: 4 of 5 PageID #: 12168



the language of the written agreement, if unambiguous, should
                          .   l
ordinarily be conclusive).

                              III. CONCLUSION

     For the reasons set forth above,         this Court should grant

Hibbert all of the .. relief that he has requested.




                                               Rus~ell Hibbert
                                               Register No. 7675l-408
                                               Federal Prison Camp
                                               La Tuna
                                               P.O. Box 8000
                                               Anthony, New Mexico 8802l




  1. The Government correctly states that the Attorney General has the sole
  authority to restore forfeited property to victims. See United States Dep't
  of Justice, Asset Forfeiture Policy MANUAL, § 12E.2 (2016). In its Response,
  the Government also states Hibbert claimed that this Court has the authority
  to offset his restitution obligation with for£eited assets, before the assets
  are turned over to the victims. (Response, Doc. # 1019)(Page ID# 12159 n.S).
  But Hibbert made no such claim. Rather, Hibbert claimed that this Court has
  the authority to offset his restitution obligation with forfeited assets,
  after the assets are turned over to the victims. (Motion, p.5). And this Court
  certainly has the authority to do so. See United States v. Ruff, 420 F.3d 772,
  775 (8th Cir. 2005); Unitea States v. Hatten, 2009 U.S. Dist. LEXIS 131142
  (S.D. Tex. April 27,· 2009); and rynited States v. Smith, 297 F. Supp. 2d 69,
  73-74 (D.D.C. 2003). Additionally, because Hibbert never acquired any proceeds
   from the conspiratorial activity, none of his assets were forfeited. This fact,
   however, does not prevent this Court from using the forfeited assets. to offset
   his restitution obligation_, once the assets are turned over to the victims.
                                          4
  Case: 4:16-cr-00466-JAR Doc. #: 1022 Filed: 04/18/19 Page: 5 of 5 PageID #: 12169


                         CERTIFICATE OF SERVICE

     I, Russell Hibbert, certify that an accurate copy of the

foregoing Reply was placed in a properly addressed envelope,

with prepaid postage affixed to the envelope, and sent via

U.S. Mail to the United States Attorney's Office for the

Eastern District of Missouri, at 111 South Tenth Street, 20th

Floor, in St. Louis, Missouri 63102, on April 1 , 2019.




                    PRISON MAILBOX RULE DECLARATION

     I,   Russell Hibbert, declare under penalty of perjury

that the foregoing Reply was placed in the institution's prison

mailbox on April 15, 2019. This Reply was filed within seven

days after I received the Government's Response;            it is, therefore,

timely! See E.D. Mo. L.R. 4.0l(C).




                                       5
